Mr. Justice Clark
delivered the opinion of the court, March 1st, 1886.
This certiorari brings before the court the record of the Quarter Sessions of Delaware county containing the proceedings in the incorporation of the Borough of Sharon Hill. *70Tb'e original petition, •which was filed on the 21st of September,'1885, sets forth, that the petitioners reside in the Borough of Darby, and paradoxical as the statement may appear, that they also are inhabitants of the unincorporated village of Sharon Hill; that' they constitute a majority of the resident freeholders in the said Borough of Darby, within the limits of the village of Sharon Hill. The petition further discloses the fact, however, that the territory embraced within the designated boundaries of Sharon Hill is taken in part from the corporate' limits of the Borough of Darby, which accounts for this apparent incongruity of statement. This petition was supplemented by another signed by inhabitants of the village of Sharon Hill, who say they are a majority of the resident 'freeholders, within the limits designated, in the township of Darby.
On the same day upon which the petitions were filed they were “ approved ” by the grand jury. Subsequently the burgess and town council of the Borough of Darby presented their petition, praying the court to exclude from the boundaries of the proposed new Borough of Sharon Hill such portion of the territory as was embraced within the corporate limits of the Borough of Darby; which petition, after argument, was dismissed, and on the 24th of December, 1885, the formal final decree was entered, incorporating the Borough of Sharon Hill, and embracing in it a part of the territory of the Borough of Darby.
Laying aside all technical objections to this record, the main question raised is whether or not, in the incorporation of a borough by the courts of Quarter Sessions, it is competent to embrace: within the bounds territory covered by the charter of a borough already incorporated.
The Legislature, by authority of which all municipal corporations exist, without doubt, has full power in the premises, by the enactment of general laws to that end, and in these provisions may exercise the power mediately or immediately. A municipal corporation, as was said in Philadelphia v. Fox, 14 P. F. S., 169, “ is merely an agency instituted by the sovereign for the purpose of carrying out in detail the objects of government — essentially a revocable agency — having no vested right to any of its powers or franchises, the charter or act of erection being in no sense a contract with the state — and therefore fully subject to the control of the Legislature, who may enlarge or diminish its territorial extent or its functions, may change or modify its internal arrangement, or destroy its very existence, with the mere breath of arbitrary discretion. Sic volo, sic jubeo, that is all the sovereign authority need say. This, much is undeniable, and has not been denied.”
*71The Legislature majj, thferefore, by appropriate general laws to that effect, preserving the vested rights of third parties, either enlarge or contract the boundaries of boroughs; may consolidate several such corporations into one, or divide one into several. But it is incompetent for the courts to dismember a borough, except as they may be authorized by law; the charter of a municipal corporation grants privileges and immunities which are perpetual, and their privileges and immunities are co-extensive with the corporate limits. Their .responsibility, as public agents, exist mainly in the performance of acts for the public benefit, but they have also a distinctly legal personality; they may make contracts, purchase property, create debts, borrow money, and they have a right, to the extent of the limits fixed by their charter, to corporate existence ; their rights and responsibilities are, in this regard, analogous* to those of private corporations, subject only to the action of -the law making power as we have stated. The courts of Quarter Sessions, in this respect, have just such powers as the legislature has given them, and we must, therefore, resort to the statutes relating to this subject to determine the question.
The incorporation of Sharon Hill, according to the limits designated, it must be admitted, necessarily involves an alteration or change in the limits of the Borough of Darby, and that change is not an enlargement, but a contraction of its lines.
The only provision which has been brought to our notice relating to a change of the limits of a borough, is the third section of the Act of April 1st, 1884, and this requires that the same proceedings shall be had as are required to be taken in the original incorporation. If it be objected that this section relates only to boroughs, incorporated under that act, we may answer, first, that if this section does not apply, we-find no other that does apply; and second, the record does not show how, or when, the Borough of Darby was incorporated. The opinion of the court, and the depositions, are no part of the record and to the record, on the hearing of a certiorari, we are strictly confined.
If then the same proceedings must be had in the change of the limits of a borough as are required in an original incorporation, it follows that an application, must be made for the purpose, signed by a majority of the freeholders residing within the limits of the borough; that due notice shall be given as directed by law; that it shall be approved by the grand jury and confirmed by the court. It is not pretended that 'any of these steps have been taken.
Wliat the statute requires shall be done in an orderly, *72specific and direct manner, cannot be^ accomplished in this oblique and indirect method of procedure. That the same territory may be under the local government and jurisdiction of two distinct bodies politic at the .same time, is of course absurd. The corporate authority of the Borough of Darby certainly extends throughout its corporate limits, and until these limits have been legally changed, and that portion of her territory taken up by the proposed new charter has been excluded therefrom, it cannot form any part of Sharon Hill.
The decree of the Court of Quarter Sessions is therefore reversed, and the proceedings are set aside.